Citation Nr: 0024394	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  95-35 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUES

1. Entitlement to primary service connection for thoracic 
spine disability, to include arthritis and degenerative 
disc disease.  

2. Entitlement to an increased rating for a lumbar spine 
contusion, currently evaluated as 40 percent disabling.  



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from July 1964 to July 1968 
and from December 1978 to March 1980.  

This case most recently reached the Board of Veterans' 
Appeals (Board) on transfer from the Saint Paul, Minnesota 
RO.  However, the veteran has lived in the state of 
Connecticut since 1999, and the additional development called 
for here must be undertaken by the Hartford, Connecticut RO.  

This matter originally came before the Board on appeal from 
December 1994 rating actions of the VA RO and Insurance 
Center in Saint Paul, Minnesota, which denied an evaluation 
in excess of 20 percent for a contusion of the lumbosacral 
spine and denied primary and secondary service connection for 
degenerative changes of the thoracic spine to include 
degenerative disc disease.  The Board has noted that the 
statement of the case in December 1994 and supplemental 
statements of the case in September 1995 and January 1999 
refer to the denial of service connection for a "ruptured 
disc".  Review of the record reveals that the so-called 
ruptured disc is actually degenerative disc disease of the 
thoracic spine.  The Board has therefore recharacterized the 
issue involving primary service connection in this case, to 
reflect this fact.  

In a rating decision of January 1999, the evaluation for the 
veteran's service-connected lumbar spine contusion was 
increased to 40 percent disabling, effective February 4, 
1998.  The veteran subsequently moved to Connecticut and his 
claims file was thereupon transferred to the RO in Hartford, 
Connecticut.  Despite this move, the veteran had retained the 
Minnesota Department of Veterans Affairs as his 
representative on appeal.  

In a decision of December 1999 the Board held that the 
veteran's claim for secondary service connection for thoracic 
spine disability, to include arthritis and degenerative disc 
disease was not well grounded.  The Board further held that 
the veteran's claim for primary service connection for 
thoracic spine disability, to include arthritis and 
degenerative disc disease, was well grounded and remanded 
this issue, as well as the issue of an increased rating for 
service connected lumbar spine disability, to the RO for 
further development.  These issues are before the Board for 
further appellate consideration at this time.  



REMAND

In the December 1999 Remand, the RO was instructed to contact 
the veteran and inquire as to whether he wished to retain the 
Minnesota Department of Veterans Affairs as his 
representative during this appeal.  If the veteran answered 
in the affirmative, the RO was then to contact the Minnesota 
Department of Veterans Affairs to ascertain if that 
organization was amenable to continuing such representation.  
If the veteran expressed a wish for representation by another 
service organization, or if the Minnesota Department of 
Veterans Affairs declined to provide further representation, 
the RO was to provide the veteran with the necessary forms 
and information to obtain new representation.  

In March 2000 the RO made inquiry of the veteran by letter 
concerning the matter of his representation.  The veteran did 
not respond to the RO's letter.  

The claims folder contains an April 2000 letter from the the 
Minnesota Department of Veterans Affairs to the VA RO and 
Insurance Center in Saint Paul, Minnesota,in which it was 
stated that the organization did not feel that it could 
properly represent the veteran given the distance involved.  
In view of the problem discussed below concerning the matter 
of a VA examination, the Board will again address the 
question concerning the veteran's representation in this 
appeal.  

In regard to the issue of primary service connection for a 
thoracic spine disability, a review of the service medical 
records shows that the veteran sustained an injury to his 
back in June 1967.  The service medical records indicated 
that this injury involved primarily the lower back.  The 
record also shows that the veteran was found to have 
arthritis affecting the thoracic spine in late 1974, some six 
years after discharge from his first period of service and 
prior to his second period of active service, which commenced 
in December 1978.  

While the veteran's back disability was noted to be 
asymptomatic on his June 1978 examination prior to entrance 
onto his second period of active service, the medical records 
from that period of service reveal considerable treatment for 
back complaints, including pain and muscle spasm in the 
thoracic spine.  X-rays revealed degenerative changes at T10, 
T11, and T12 as well as a "defect" over T12.  An X-ray 
performed during a recent VA medical examination revealed 
calcification over the T9-T10 disc space that indicated a 
possible degenerated disc.  

The above noted evidence raised the possibility that the 
veteran's current thoracic spine pathology was incurred 
during his first period of active service and/or was 
aggravated during his second period of active service.  These 
questions needed to be addressed by a VA orthopedic physician 
prior to further appellate consideration of the issue of 
entitlement to primary service connection for thoracic spine 
disability, to include arthritis and degenerative disc 
disease.  As such, this issue was remanded for further 
development.  

In December 1999, the Board also remanded the issue of an 
increased rating for the veteran's service-connected lumbar 
spine disability since this disability could be evaluated on 
the basis of limitation of lumbar spine motion, and that the 
evaluation for this disability had to take into account the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995)).  
In DeLuca, the Court held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must be considered when a diagnostic code 
provides for compensation based on limitation of motion.  
Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  Accordingly, an additional VA 
examination of the veteran's service connected low back 
disability was necessary to provide sufficient clinical data 
to evaluate the veteran's service connected low back disorder 
in accordance with the Court's decision in the DeLuca case.  
For purposes of clarification, the Board notes that even 
though the veteran has the maximum assignable schedular 
evaluation for the low back disorder under Diagnostic Code 
5292 and Diagnostic Code 5295, there is the possibility of 
assignment of an analogous 60 percent rating under Diagnostic 
Code 5293.  Any rating assigned under Diagnostic Code 5293 
must also take into account the Court's instructions in the 
Deluca case.  

Pursuant to the December 1999 remand, the RO scheduled the 
veteran for a VA orthopedic examination in February 2000.  
(The record does not contain a copy of the letter from the VA 
medical facility which informed the veteran of the date, 
time, and place to appear for this examination.)  There is a 
computer generated document from the VA medical facility 
which indicates that the veteran failed to appear at a VA 
orthopedic examination of the spine scheduled on February14, 
2000.  

In February 2000, the veteran was provided with a 
supplemental statement of the case indicating that his claim 
for primary service connection for thoracic spine disability, 
to include arthritis and degenerative disc disease, and his 
claim for an increased rating for a lumbar contusion had been 
denied on the basis of the evidence of record.  It was noted 
that the veteran had failed to appear for the VA orthopedic 
examination in February 2000 and that evidence expected from 
this examination which may have been material to these claims 
could not be considered.  This document made no reference to 
the provisions of 38 C.F.R. § 3.655 (1999).  

In view of the foregoing, this case is again remanded to the 
RO for the following action:  

1. The RO should contact the veteran and 
inform him that the Minnesota 
Department of Veterans Affairs has 
declined to continue its 
representation of him in regard to 
this appeal.  The RO should again 
provide the veteran with all necessary 
information and forms to obtain new 
representation.  The veteran should be 
further advised that if he does not 
designate a new representative, he 
will be regarded as representing 
himself in the current appeal.  

2. The RO should again attempt to 
schedule a VA orthopedic examination 
to determine to determine the current 
degree of severity of his service-
connected lumbar spine disorder and 
the etiology of his current thoracic 
spine disability.  A copy of the 
letter from the VA medical facility to 
the veteran informing him of the time, 
date, and place of the examination 
must be associated with the claims 
folder.  If the veteran reports for 
the examination, all clinical findings 
should be reported in detail.  The 
claims folder must be made available 
to the examining physician so that the 
pertinent medical records may be 
studied in detail, and the physician 
must state that the claims folder has 
been reviewed in his examination 
report.  The examiner should report 
the pertinent medical complaints, 
symptoms, and clinical findings, 
including ranges of motion in degrees 
and in all planes.  The limitation of 
motion in the veteran's lumbar spine 
should be characterized as slight, 
moderate, severe, or pronounced in 
degree.  He should further comment as 
to whether any current lumbosacral 
strain produces pronounced disability 
as distinguished from severe 
disability.  This is to provide for 
the possibility of a higher rating by 
analogy to Diagnostic Code 5293.  See 
38 C.F.R. § 4.20.  The examiner must 
also comment on functional limitation, 
if any, caused by the veteran's lumbar 
spine disability in light of the 
provisions of 38 C.F.R.§§ 4.40, 4.45.  
As such, the examiner should also 
report any weakened movement, excess 
fatigability, pain on undertaking 
motion, and incoordination caused by 
the veteran's service-connected lumbar 
spine disability.  If possible, the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, pain on 
undertaking motion, or incoordination 
should be expressed by the examiner.  
In addition, after the clinical 
examination and following a careful 
review of the clinical records, the 
examining physician should express a 
medical opinion in regard to the 
following questions; (a) was any 
thoracic spine disability found on the 
current VA examination the result of 
June 1967 injury to low back which 
occurred during the veteran's first 
period of active service; (b) if the 
answer to the preceding question is in 
the negative, did any thoracic spine 
disability found on the current VA 
examination increase in severity 
during his second period of active 
service from December 1978 to March 
1980.  

3. If the veteran reports for the above 
examination the veteran's claims 
should be evaluated on the basis of 
the evidence of record.  If the 
veteran does not appear for above 
examination, without good cause, his 
claim for primary service connection 
for a thoracic spine disability should 
be adjudicated on the basis of the 
evidence of record, but his claim for 
an increased rating for a lumbar spine 
disability should be denied under the 
provisions of 38 C.F.R. § 3.655(b).  

4. If the benefits sought are not granted 
the RO should provide the veteran and 
his representative, if any, a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The supplemental statement 
of the case must discuss the 
provisions of 38 C.F.R. § 3.655, if 
applicable.  The case should then be 
returned to this Board for further 
appellate consideration, if otherwise 
appropriate.  

No action is required of the veteran unless he is so informed 
by the RO.  The purpose of this remand is to insure that the 
veteran is afforded due process of law and to comply with a 
precedent decision of the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




